Title: To George Washington from Colonel Joseph Cilley, Jr., 7 March 1780
From: Cilley, Joseph Jr.
To: Washington, George


          
            Camp near Danbury [Conn.]March 7th 1780
            May it Please your Excellency
          
          I have had the Honour of receiving yr Favours of the 15th 19th & 22d Ult. the two last came to Hand Yesterday. In consequence of the first I immediately remited the Return call’d for—notwithstanding a Similar one then lay at West-Point the receipt of which Colo. Brooks acknowledges Prior to yr Excellency requisition.
          Inclosed I now Send a Duplicate of the former least that might be miscarried a Copy of which I have this Instant Dispatch’d to the state of N. Hampshire agreeable to your Direction.
          I assure yr Excellency I will use every Precaution in my Power to avoid being Surprised altho our Numbers are Small, & will soon be more so as You will Perceive by the Inclosed Return.
          I have likewise recd a letter from Genl Howe in which He Informes He expects to have Occasion Soon to call two Hundred; or two Hundred & fifty Men into Command which with the Men now Detatch’d & other Daily Duty Must leave us very weak. With the greatest Esteem I have the Honour to Remain yr Excellency’s Most Obedient Humble Servt
          
            Jos. Cilley Colo. Commdg G. Poors Brigade
          
        